DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is drawn to signals per se.  Claim 18 recites the word “tangible computer readable memory”; however, the specification at paragraph [0057] only lists examples of potential “storage medium”.  However, with the open-ended list of examples and no clear disavowal, the phrase “tangible computer readable memory”, under the broadest reasonable interpretation, could be construed as encompassing signals per se and as such, are rejected for being directed towards signals per se.  The Examiner recommends changing the phrase to: “non-transitory computer readable medium” or “non-transitory computer readable memory” in order to clearly illustrate that the claims are not directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite the limitation "the client interface" and “the record interface” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There does not appear to be any recitation of “a client interface” or “a record interface” in the body of these independent claims.  The Examiner notes that independent claims 8 and 18 have similar language of independent claim 1 which recites both “a client interface” and “a record interface” and thus the claim limitations seem to be a copy/paste from that limitation. For purposes of compact prosecution, the Examiner is construing the limitations to be the wireless communication device (client interface) and database (record interface).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya et al [US 2006/0259927 A1] (from IDS) in view of Durden et al [US 5,003,384] (from IDS) and Nakahara et al [US 2003/0018491 A1] (from IDS).
With regard to claim 1, Acharya teaches an apparatus comprising: a client interface to receive a request from the wireless communication device for receiving a media (see paragraphs [0049]-[0051]; [0024], [0037], and [0054]; the user can request access/authorization from their wireless communication device to watch particular media);
a record interface to: query the database to determine whether the wired network termination unit is authorized to access the media via the wired communication path; in response to determining that the wired network termination unit is authorized to receive the media via the wired communication path, transmitting the media to the wireless communication device (see Figure 1A and paragraphs [0037], [0038], [0049], [0054], [0055], [0042], [0023], [0024]; the system includes a record for users that are associated with a home location that utilizes a wired network termination unit to connect the user’s devices at a physical home location to the content and service providers where the system can determine the subscription services or billing records for the subscriber to determine what television services, if any, the subscriber is authorized to use where the system can transmit media to a wired termination unit or head end equipment for user viewership).
Acharya does not appear to explicitly teach a database to store an association of a wireless communication device and a wired network termination unit, wherein a license is created to authorize the wireless communication device to decrypt and present any media that is authorized to be transmitted to the wired network termination unit; the media to be sent to the wireless communication device in an encrypted format; query the database based on an identifier of the wireless communication device to determine whether the wired network termination unit is authorized to receive the media via a wired communication path; and wherein the wireless communication device is authorized to decrypt and present the media in accordance with the license, wherein at least one of the client interface or the record interface is implemented using hardware, and the media does not include the association of the wireless communication device and the wired network termination unit.
Durden teaches a database to store an association of a telephone number and the wired network termination unit (see col 4, lines 51 -57; the system can associate a user’s telephone number with their wired network termination unit).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the content delivery system of Acharya by incorporating means to store additional information about the user including a telephone number as taught by Durden in order to allow the service provider to have contact details of a subscriber or service user so that the service provider has means to be able to contact the service user/subscriber without having to mail any and all information to the subscriber/service user.
Acharya in view of Durden teach a database to store an association of a wireless communication device and a wired network termination unit (see Durden, col 4, lines 51 -57; see Acharya, paragraph [0025]; the system can associate a user’s telephone number with their wired network termination unit);
query the database based on an identifier of the wireless communication device to determine whether the wired network termination unit is authorized to receive the media via a wired communication path (see Durden, col 4, lines 51 -57; see Acharya, paragraphs [0023]-[0025], [0037], [0054], [0055], and [0042]; the system includes a record for users that are associated with a home location that utilizes a wired network termination unit to connect the user’s devices at a physical home location to the content and service providers where the wireless communication device can be used to request authorization). 
Acharya in view of Durden do not appear to explicitly teach wherein a license is created to authorize the wireless communication device to decrypt and present any media that is authorized to be transmitted to the wired network termination unit; the media to be sent to the wireless communication device in an encrypted format; and wherein the wireless communication device is authorized to decrypt and present the media in accordance with the license, wherein at least one of the client interface or the record interface is implemented using hardware, and the media does not include the association of the wireless communication device and the wired network termination unit.
Nakahara teaches  wherein a license is created to authorize the wireless communication device to decrypt and present any media that is authorized to be transmitted, and wherein the wireless communication device is authorized to decrypt and present the media in accordance with the license (see paragraphs [0047]-[0063]; the system can have means to generate and provide licenses to the user communication devices to access and use the media content).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the content delivery system of Acharya in view of Durden by utilizing licenses as taught by Nakahara in order to provide means for users to access media content that they desire while also increasing overall security for digital rights management by ensuring that the user device only uses the content as stated in the provided license thus ensuring that the media content is kept longer than it is meant to or shown more often than it should have.
Acharya in view of Durden and Nakahara teach wherein a license is created to authorize the wireless communication device to decrypt and present any media that is authorized to be transmitted to the wired network termination unit; the media to be sent to the wireless communication device in an encrypted format; and wherein the wireless communication device is authorized to decrypt and present the media in accordance with the license, wherein at least one of the client interface or the record interface is implemented using hardware, and the media does not include the association of the wireless communication device and the wired network termination unit (see Nakahara, paragraphs [0047]-[0063]; see Acharya, paragraphs [0024]-[0026], [0037]-[0039], and [0054]-[0055]; the wireless device can receive the content in encrypted format with the ability to access, i.e. decrypt the media where the system determines that the user is authorized to receive the media and can create a license for the media for usage at the remote location that is being granted temporary access to the media content).

With regard to claim 2, Acharya in view of Durden and Nakahara teach further including a video on demand server (see Acharya, paragraphs [0002] and [0040]; the system can provide videos on demand).

With regard to claim 3, Acharya in view of Durden and Nakahara teach wherein the video on demand server is to receive the media from at least one of a media creator or a media distributor (see Acharya, paragraph [0055]; the video on demand server receives media from media creators and distributors).

With regard to claim 4, Acharya in view of Durden and Nakahara teach a media storage to store the media (see Acharya, paragraph [0049]; the video provider system includes media storage to store media to provide to their subscribers).

With regard to claim 5, Acharya in view of Durden and Nakahara teach wherein the wired network termination unit is at least one of a cable modem, a satellite receiver, an optical network terminal unit, or a digital subscriber line modem (see Acharya, paragraph [0023]; various termination units can be utilized).

With regard to claim 6, Acharya in view of Durden and Nakahara teach wherein the record interface includes at least one of an application server, an operational support system/business support system gateway, a domain controller, a subscriber and system store, an operational support system/business support system, or a simple network management protocol monitor (see Acharya, paragraph [0049]; subscriber and system store can be utilized).

With regard to claim 7, Acharya in view of Durden and Nakahara teach further including at least one of a live acquisition server or a video on demand importer (see Acharya, paragraphs [0043] and [0049]; a live acquisition server can be used to receive the local broadcast channels to provide to the users).

With regard to claim 8, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 10, Acharya in view of Durden and Nakahara teach wherein the license is sent to the wireless communication device prior to transmitting the media to the wireless communication device (see Acharya, paragraph [0055]; see Nakahara, paragraphs [0063] and [0102]; the system has means to transmit the media to the user device after the authorization request has been authorized where a device can hold onto prior received license information before a request for the content again, such as video-on-demand content).

With regard to claim 12, Acharya in view of Durden and Nakahara teach transmitting a notification to the wireless communication device if the wireless communication device is not authorized to access the media (see Nakahara, paragraph [0094]; the system will send a notification to the content devices when they are unauthorized to access the content).

With regard to claim 13, Acharya in view of Durden and Nakahara teach wherein the media is Internet protocol television media (see Acharya, paragraph [0023]; internet protocol television can be provided).

With regard to claim 14, Acharya in view of Durden and Nakahara teach wherein the wired network termination unit is at least one of a cable modem, a satellite receiver, an optical network terminal unit, or a digital subscriber line modem (see Acharya, paragraph [0023]; various network termination units can be utilized).

With regard to claim 15, Acharya in view of Durden and Nakahara teach wherein the wireless communication device is at least one of a cellular telephone, a smartphone, a portable device or a handheld device (see Acharya, paragraphs [0024] and [0025]; various types of wireless communication devices can be used).

With regard to claim 16, Acharya in view of Durden and Nakahara teach wherein the wireless communication device is transported from a first location to a second location by a consumer (see Acharya, paragraphs [0035], [0036], and [0039]; the wireless communication device can be moved to another location).

With regard to claim 17, Acharya in view of Durden and Nakahara teach wherein the license is sent to the wireless communication device after transmitting the media to the wireless communication device (see Acharya, paragraphs [0024], [0027], and [0063]; the user can receive and record media content and be able to acquire those recorded media at a remote location at a later time and be authenticated at that time).

With regard to claims 18 and 20, these claims are substantially similar to claims 8 and 10 respectively and are rejected for similar reasons as discussed above.



Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya et al [US 2006/0259927 A1] in view of Durden et al [US 5,003,384] and Nakahara et al [US 2003/0018491 A1] in further view of Hunter et al [US 2006/0195548 A1].
With regard to claim 9, Acharya in view of Durden and Nakahara teach all the claim limitations of claim 8 as discussed above.
Acharya in view of Durden and Nakahara teach a program guide but do not appear to explicitly teach in response to a request for a list of available media, transmitting the list of available media to the wireless communication device.
Hunter teaches in response to a request for a list of available media, transmitting the list of available media (paragraphs [0026], [0050], and [0057], and [0070]; the user can request available media and be presented with a list of available media).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data selection means of Acharya in view of Durden and Nakahara by utilizing the program guide with means to request and display a list of available media from the server as taught by Hunter in order to allow for greater understanding of the available media by visualizing a user interface that is easy for the user to read and understand what the available content is while also enabling for easy user input to select desired media that the user wants to watch.
Acharya in view of Durden and Nakahara in further view of Hunter teach in response to a request for a list of available media, transmitting the list of available media to the wireless communication device (see Hunter, paragraphs [0026], [0050], and [0057], and [0070]; and Acharya, paragraph [0065]; the system can receive requests for lists of content and provide a list of content to the user).

With regard to claim 19, this claim is substantially similar to claim 9 and is rejected for similar reasons as discussed above.



Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acharya et al [US 2006/0259927 A1] in view of Durden et al [US 5,003,384] and Nakahara et al [US 2003/0018491 A1] in further view of Mueller et al [US 2007/0111717 A1] (all from IDS).
With regard to claim 11, Acharya in view of Durden and Nakahara teach all the claim limitations of claim 8 as discussed above.
Acharya in view of Durden and Nakahara do not appear to explicitly teach wherein the media has a different format when received at the wired network termination unit than when received at the wireless communication device.
Mueller teaches wherein the media has a different format when received at the wired network termination unit than when received at the wireless communication device (see paragraphs [0030] and [0002]; the system utilizes different formats for regular television signals versus mobile television signals).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data formats of Acharya in view of Durden and Nakahara by utilizing different formats for different types of devices as taught by Mueller in order to allow for content provider systems to be able to deliver content in preferred formats to various waystations/end points that can then be reformatted for other devices so that other devices can receive the content even if they couldn’t handle the original format per se thus allowing for devices that can’t handle a particular initial content format to receive the content in a different format that is compatible with their device thus allowing for better robustness of the devices for handling content as well as better interoperability of the content that users want to receive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18, and 19 of U.S. Patent No. 11,336,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as mapped below.
#
Limitation
‘624 Limitation
‘624 #
8
A method comprising: storing an association of a wireless communication device and a wired network termination unit in a database,
A method to distribute media, the method comprising: storing a first record associating an identifier of the wireless communication device with an identifier of the wired network termination unit;
8
8
wherein a license is created to authorize the wireless communication device to decrypt and present any media that is authorized to be transmitted to the wired network termination unit;
in response to determining that the second record authorizes the wired network termination unit to access the media, creating a license to authorize the wireless communication device to decrypt and present the media
8
8
receiving a request from the wireless communication device for receiving a media, 
and in response to a request for authorization to present the media at the wireless communication device:
8
8
the media to be sent to the wireless communication device in an encrypted format;
transmitting the media in an encrypted format to a wireless communication device via a wireless communication path; 
8
8
querying the database based on an identifier of the wireless communication device to determine whether the wired network termination unit is authorized to receive the media via a wired communication path; and
identifying a second record associated with the wired network termination unit based on the identifier of the wired network termination unit,
in response to determining that the second record authorizes the wired network termination unit to access the media,
8
8
in response to determining that the wired network termination unit is authorized to receive the media via the wired communication path, transmitting the media to the wireless communication device,
transmitting the media in an encrypted format to a wireless communication device via a wireless communication path; 
8
8
wherein the wireless communication device is authorized to decrypt and present the media in accordance with the license,
creating a license to authorize the wireless communication device to decrypt and present the media that was transmitted to the wireless communication device
8
8
wherein at least one of the client interface or the record interface is implemented using hardware, and
(see discussion below)
8
8
the media does not include the association of the wireless communication device and the wired network termination unit.
the media not including either of the first record or the second record; 
8
9
in response to a request for a list of available media, transmitting, the list of available media to the wireless communication device.
in response to a request for a list of available media, transmitting the list of available media to the wireless communication device.
9
10
wherein the license is sent to the wireless communication device prior to transmitting the media to the wireless communication device.
in response to determining that the second record authorizes the wired network termination unit to access the media, creating a license to authorize the wireless communication device to decrypt and present the media that was transmitted to the wireless communication device prior to receiving the request from the wireless communication device
1
11
wherein the media has a different format when received at the wired network termination unit than when received at the wireless communication device.
wherein the media has a different format when received at the wired network termination unit than when received at the wireless communication device.
11
12
transmitting a notification to the wireless communication device if the wireless communication device is not authorized to receive the media.
transmitting a notification to the wireless communication device if the wireless communication device is not authorized to access the media.
12
13
wherein the media comprises an internet protocol television media.
wherein the media is an internet protocol television media.
13
14
wherein the wired network termination unit is at least one ok: a cable modem, a satellite receiver. an optical network terminal unit, or a digital subscriber line modem.
wherein the wired network termination unit is at least one of: a cable modem, a satellite receiver, an optical network terminal unit, or a digital subscriber line modem.
14
15
wherein the wireless communication device is at least one of: a cellular telephone, a smart phone, a portable device or a handheld device.
wherein the wireless communication device is at least one of: a cellular telephone, a smart phone, a portable device or a handheld device.
15
16
wherein the wireless communication device is transported from a first location to a second location by a consumer.
wherein the wireless communication device is transported from a first location to a second location by a consumer.
16
17
wherein the license is sent to the wireless communication device after transmitting the media to the wireless communication device.
present the media that was transmitted to the wireless communication device prior to receiving the request from the wireless communication device;
and providing the license to the wireless communication device.
8


	With regard to claim 8’s limitation, as seen from the above mapping, the ‘624 patent’s claim 8 recites similar limitations with slight word changes but convey the same meaning/concept with one notable exception about the client interface  and record interface.  As shown in the 35 USC 112 rejections above, these limitations appear to be typographical errors from copying the text of independent claim 1 and are construed to be the wireless communication device (client interface) and database (record interface).  Thus, based on the above mapping, the claim elements of claim 8 are fairly suggested by the claim limitations of the ‘634 patent and thus do not appear to be patentably distinct from one another.


With regard to claims 1 and 5, these claims are substantially similar to claims 8 and 14 above and would be rejected for similar reasons and rationale as explained above.  Additionally, claims 1 and 5 are similar to from the ‘624 patent claims 1 and 5 too with a similar mapping as that above.  The main difference is that the ‘624 patent recites a media interface to transmit the media; however, per the claim, not all of the interfaces are hardware interfaces and thus could be different software modules performing those tasks and therefore, the respective claims would not be patentably distinct from each other.
With regard to claims 2-4, 6, and 7, these claims are substantially similar to claims 2-4, 6, and 7 of the ‘624 patent and are not patentably distinct from each other.

With regard to claims 18-20, these claims are substantially similar to claims 8-10 above and would be rejected for similar reasons and rationale as explained above.  Additionally, claims 18-20 are similar to from the ‘624 patent claims 18, 19, and 18 respectively with the similar limitations being mapped based on the mapping of claim 8 to ‘624 patent claim 8 above.  As such, the respective claims 18-20 do not appear to be patentably distinct from claims 18-19 from the ‘624 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/15/2022